FILE COPY




                                   No. 07-14-00394-CR


Caleb Luke Powell                            §     From the 64th District Court
 Appellant                                           of Hale County
                                             §
v.                                                 August 14, 2015
                                             §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated August 14, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo